DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waldschmidt et al. (US 2015/0009064).
Referring to Claim 12, Waldschmidt teaches a method, comprising:
measuring a plurality of direct current (DC) voltages of an intermediate frequency (IF) signal from a radio frequency (RF) mixer 22 (fig. 1) using a voltage sensor (see paragraph 41 which shows the measuring of the DC voltage and paragraph 36 which shows the multiple DC measurements); selecting a DC voltage of the plurality of DC voltages (paragraph 36); recording a first relative phase associated with the DC voltage (see paragraph 28 noting the test reference signal); and adjusting a relative phase at a local oscillator (LO) port and a receiver port of the RF mixer based on the first relative phase and the DC voltage (paragraph 31 which shows the phase shifter 28 and 34 (fig. 1) making the phase adjustments).

	Referring to Claim 14, Waldschmidt also teaches the DC voltage as a minimum DC voltage and the first relative phase corresponds to the minimum DC voltage (see paragraph 32 noting the output of the mixer being minimized).
	Referring to Claim 16, Waldschmidt also teaches maintaining the relative phase at a constant relative phase between the LO port and the receiver port by way of a digital controller (paragraph 41 and control unit 40 of fig. 1).
	Referring to Claim 17, Waldschmidt also teaches adjusting an LO phase-shifter phase setting of the LO phase shifter to adjust the relative phase (paragraph 31).
	Referring to Claim 18, Waldschmidt also teaches adjusting a transmit phase shifter phase setting of a transmitter (see 28 of fig. 1).
	Referring to Claim 19, Waldschmidt also teaches keeping an LO phase-shifter phase setting constant relative to the transmit phase shifter phase setting and keeping the transmit phase shifter phase setting constant relative to the LO phase-shifter phase setting (paragraph 29 which shows the output of phase shifter setting as a function of the LO phase setting).
	Referring to Claim 20, Waldschmidt also teaches maintaining the relative phase at a constant relative phase based on the LO phase-shifter phase setting and transmit phase-shifter phase setting being kept constant relative to each other (paragraph 29).

Claims 1-11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waldschmidt in view of Smith (US 2005/0116782).
Referring to Claim 1, Waldschmidt teaches a transceiver, comprising:
a transmitter 14 (fig. 1);
a receiver coupled to a voltage sensor (see 12 and 10 of fig. 1);
a digital controller coupled to the voltage sensor, the receiver, and the transmitter, wherein based on a direct current (DC) voltage measurement of an intermediate frequency (IF) signal made by the voltage sensor (see paragraph 41 which shows the measuring of the DC voltage), a relative phase adjustment occurs of a relative phase associated with a local oscillator (LO) port and a radio frequency (RF) port of the receiver (paragraph 31 which shows the phase shifter 28 and 34 (fig. 1) making the phase adjustments).
Waldschmidt does not teach a frequency synthesizer coupled to the transmitter and receiver. Smith teaches a frequency synthesizer coupled to the transmitter and receiver (see 310 coupled to 304 in fig. 3). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Smith to the teachings of Waldschmidt in order to maintain high reliability and lower cost.
Referring to Claim 2, Waldschmidt also teaches a control circuit configured to maintain the relative phase at a constant relative phase between the LO port and the RF port (paragraph 29 which shows the output of phase shifter setting as a function of the LO phase setting).

Referring to Claim 4, Waldschmidt also teaches the DC voltage measurement as a minimum DC IF voltage (see paragraph 32 noting the output of the mixer being minimized).
Referring to Claim 5, Waldschmidt also teaches the receiver including an LO path coupled to the LO port, the LO path including an LO phase shifter for maintaining the constant relative phase (see 18 and 28 of fig. 1).
Referring to Claim 6, Waldschmidt also teaches the relative phase adjustment occured by adjusting an LO phase-shifter phase setting of the LO phase shifter (paragraph 29).
Referring to Claim 7, Waldschmidt also teaches the transmitter including a transmit path, the transmit path including a transmit phase shifter (see phase shifter 28 of fig. 1).
Referring to Claim 8, Waldschmidt also teaches the relative phase adjustment occurs by adjusting a transmit phase shifter phase setting of the transmit phase shifter (paragraph 26).
Referring to Claim 9, Waldschmidt also teaches the LO phase-shifter phase setting is kept constant relative to the transmit phase shifter phase setting and the transmit phase shifter phase setting is kept constant relative to the LO phase-shifter phase setting (paragraph 29).

Referring to Claim 11, Smith also teaches the frequency synthesizer kept at a first frequency (paragraph 28).
Referring to Claim 15, Waldschmidt teaches generating an LO phase shifting signal based on the DC voltage and the first relative phase (paragraph 29). Smith teaches using the LO phase shifting signal (paragraph 33) and a frequency synthesizer signal from a frequency synthesizer to generate an LO path output signal (paragraph 28). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Smith to the teachings of Waldschmidt in order to maintain high reliability and lower cost.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE YUN whose telephone number is (571)272-7860.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 5712727882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.